Title: To Benjamin Franklin from John Alleyne, 5 September 1769
From: Alleyne, John
To: Franklin, Benjamin


Worthy Sir
Septr. 5th: 1769
I should not have broken in upon your Time in this Manner, if my Health wo’d have permitted Me, to have address’d You personally, but Confin’d, as I have been, and much weaken’d by the Gout I trust your Goodness will Excuse Me, if I ask the Favor of a Line from You, in Answer to the following Questions.
A Reverend Friend of Mine had an Offer, some few Months ago, of a Living in the Island of St. John but having some Prospect, of being provided for in this Country, at that Time, he declin’d it. He has since found that his Hopes, were ill-founded, and is now desirous of going over to America, Apprehending no Danger, of [not] meeting with encouragement in that Part of the World; Having heard, of the Honor which I enjoy in being intimate with you he wish’d to have your Opinion on his Situation such as it wo’d be, was he to go over, immediately. You will therefore much Oblige Me, Sir, if you wo’d inform Me, what Encouragement, my Friend might expect—if Great Interest wo’d be necessary to procure Him an Establishment, If Merit, if great Merit wo’d not render it more easy to Him in your Rising Nation, than in his own.
Beleive Me, Sir, I do not ask this Favor in behalf of one, unworthy the Kindness of Dr. F. My Friend, is I beleive learned, Pious, and Diligent. Those who are better Judges, than myself, concur with Me in this Opinion of Him, and as He has Chosen the Sacred Office, I doubt not, but that he wo’d Answer, every Purpose, for which it was designed by a faithful Discharge of it.
You will permit Me to encroach yet fu[rther] on your Time that I may Express my hearty Sense of all Your Favors, and Join the Grateful Respects of my Wife, to my own, and beg they may be accepted by You, and that I may Assure You that I am never Happier than when I am Thought, what I really am Your much Obliged and Faithful Friend
John Alleyne
 
Addressed: To / Doctor Franklin / at / Mrs Stevenson’s / Craven Street / Strand / Tuesday / Septr. 5th. 1769
Endorsed: Mr Alleyne Sept 5 1769 Budd
